Citation Nr: 1223130	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-26 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to an initial compensable rating for cervical strain with degenerative joint disease, prior to December 18, 2011.

3.  Entitlement to greater than a 10 percent rating for cervical strain with degenerative joint disease, beginning December 18, 2011.

4.  Entitlement to an initial compensable rating for left medial meniscectomy with degenerative joint disease, prior to December 18, 2011.

5.  Entitlement to greater than a 10 percent rating for left medial meniscectomy with degenerative joint disease, beginning December 18, 2011.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955 and from September 1955 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at an April 2012 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of entitlement to an initial compensable rating for left medial meniscectomy with degenerative joint disease, prior to December 18, 2011, and entitlement to greater than a 10 percent rating beginning December 18, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect gastrointestinal complaints or a diagnosed gastrointestinal disability.

2.  Gastric outlet obstruction, status post vagotomy and antrectomy with Billroth II reconstruction, is currently diagnosed.

3.  The evidence of record relates the Veteran's gastrointestinal disability to his military service.

4.  Prior to November 9, 2010, the Veteran's cervical strain with degenerative joint disease was manifested by flexion to 45 degrees, total cervical range of motion of 330 degrees, and normal neurologic clinical findings.

5.  From November 9, 2010, to December 17, 2011, the Veteran's cervical strain with degenerative joint disease was manifested by flexion to 45 degrees, total cervical range of motion of 330 degrees, and normal neurologic clinical findings, but also by paracervical musculature tenderness.

6.  Beginning December 18, 2011, the Veteran's cervical strain with degenerative joint disease is manifested by flexion to 35 degrees, total cervical spine range of motion of 220 degrees, and normal neurologic clinical findings.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial compensable rating for cervical strain with degenerative joint disease, prior to November 9, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for a 10 percent rating, but no greater, for cervical strain with degenerative joint disease, from November 9, 2010, to December 17, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for greater than a 10 percent rating for cervical strain with degenerative joint disease, beginning December 18, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  August 2010 and October 2010 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Fee-based VA examinations were held in November 2010 and December 2011, and the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claim

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records do not reflect gastrointestinal complaints or a diagnosed gastrointestinal disability.  However, the Veteran testified at his April 2012 Board hearing that he experienced stomach upset throughout his military service, to include heartburn, and he treated it with Maalox and use of baking soda.  While asserting that he went to "sick bay" for treatment of his symptoms, he acknowledged that because the military medical staff simply treated his symptoms, those visits were not likely documented.

After service, private treatment records dated from 2000 through 2010 reflect a long history of gastrointestinal symptoms, culminating in a vagotomy and antrectomy with Billroth II reconstruction for gastric outlet obstruction secondary to peptic ulcer disease in November 2000, and treatment with omeprazole (generic Prilosec) and other over-the-counter remedies.  Similarly, lay statements from the Veteran's friend and son recall the Veteran's long history of self-treatment for gastrointestinal symptoms.

The evidence of record also relates the currently diagnosed gastrointestinal disability to the Veteran's military service.  The sole nexus opinion of record, a November 2010 statement from Dr. Thomas, concluded that based on the Veteran's reported 40-year history of burning epigastric pain and ulcer symptoms prior to his 2000 surgery, coupled with the clinical findings noted on treatment of gastric outlet obstruction secondary to peptic stricture and gastritis, the Veteran clearly had severe peptic diathesis while on active duty, and the chronic nature of his symptoms, over time, resulted in his 2000 surgery.  This opinion is supported by the medical and lay evidence of record, to include the lay statements provided by the Veteran's son and friend, and especially the Veteran's credible lay testimony during his April 2012 Board hearing.  Indeed, although the Veteran's symptoms are not documented in service, the Veteran is competent to report the symptoms he experienced, and the self-medication he underwent over the course of the postservice period.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  On this basis, service connection for a gastrointestinal disability is warranted.

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's cervical spine disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237, which is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under Diagnostic Code 5237, a 10 percent rating is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a, General Rating Formula (2011).

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating, and unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Id.  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The evidence of record supports staged ratings.  Hart, 21 Vet. App. at 509.  A noncompensable rating is still warranted prior to November 9, 2010, as there is no evidence of record that would provide a basis to assign a compensable rating for the Veteran's cervical spine disability prior to that date.  However, beginning November 9, 2010, the date of the Veteran's first fee-based VA examination, a 10 percent rating is warranted.  At the November 2010 fee-based VA examination, forward flexion was to 45 degrees and total cervical spine range of motion was 330 degrees.  The Veteran reported stiffness and fatigue, but denied spasms, decreased motion, paresthesia, numbness, or weakness.  While the examiner found no radiating pain on movement, and no spasms, guarding, weakness, atrophy or anklyosis, he did find that the Veteran had tenderness described as paracervical musculature.  Thus, a 10 percent rating is warranted from November 9, 2010, for localized tenderness.  However, without evidence of cervical flexion being limited to less than 30 degrees, combined range of motion to less than 170 degrees, ankylosis, or an abnormal gait or spinal contour, greater than a 10 percent rating is not warranted for the period November 9, 2010, to December 17, 2011, under the General Rating Formula.

Greater than a 10 percent rating is also not warranted for the period beginning December 18, 2011.  At the fee-based VA examination conducted on that date, the Veteran reported mild neck pain exacerbated by activity, and difficulty with flexion and extension of the neck, without pain.  Forward flexion was to 35 degrees, and total cervical spine range of motion was 220 degrees.  The examiner noted that on physical examination, there was no spasm, guarding, kyphosis, or postural abnormalities, and no localized tenderness or pain to palpation of soft tissue.  With forward flexion of the cervical spine being greater than 30 degrees, combined cervical range of motion greater than 170 degrees, and no evidence of ankylosis, muscle spasm, guarding, or abnormal spinal contour, a rating greater than 10 percent is also not warranted under the General Rating Formula beginning December 18, 2011.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  No neurologic abnormalities were noted at the November 2010 or December 2011 fee-based VA examinations, to include bladder or bowel dysfunction.  The sensory, motor, and reflex testing on physical examination at both examinations was also fully normal.  Although the Veteran reported erectile dysfunction at the November 2010 fee-based examination, the examiner did not attribute it to his cervical spine disability.  Thus, the Board finds that no neurologic abnormalities related to the Veteran's cervical spine were shown during the appeal period, such that a separate rating is warranted. 

The record also does not establish that the Veteran's cervical spine disability disorder results in a degree of functional loss beyond that contemplated by the assigned ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Although at the December 2011 fee-based VA examination, the Veteran reported pain at the end points of active range of motion, the evidence does not establish that range of motion is additionally limited as to merit higher ratings under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The November 2010 examiner also noted that there was no additional limitation of motion resulting from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Thus, while those hallmark symptoms of functional loss documented in the record are duly recognized, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40  and 4.45 beyond that contemplated in the currently assigned ratings.  Accordingly, a compensable rating prior to November 9, 2010, or greater than a 10 percent rating beginning that date, is not warranted on the basis of functional loss.

The record does not reveal that intervertebral disc syndrome has been diagnosed at any time during the appeal period.  Specifically, the November 2010 and December 2011 VA examiners specifically indicated that there was no evidence of cervical intervertebral disc syndrome.  For this reason, consideration of the Veteran's cervical spine disability under Diagnostic Code 5243 for intervertebral disc syndrome is not required.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with the Veteran's employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's cervical spine disability.  He has not required hospitalization since January 1960, during service.  Marked interference of employment has not been shown; the examiners found in November 2010 that there was no impact from the Veteran's cervical spine disability on his ability to work, and in December 2011 that he only had difficulty rotating his neck due to pain.  Therefore, the Veteran's disability picture is found to be contemplated by the Rating Schedule; no extraschedular referral is required.  There is also no basis to find that the record has raised an implied claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the claim for increased ratings beyond that assigned by this decision.  There is no doubt to be resolved, and increased ratings beyond those found to be warranted herein are denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a gastrointestinal disability, including residuals of gastric outlet obstruction secondary to peptic stricture and gastritis, is granted.  

Entitlement to an initial compensable rating for cervical strain with degenerative joint disease, prior to November 9, 2010, is denied.

Entitlement to 10 percent rating, but no greater, for cervical strain with degenerative joint disease, from November 9, 2010, to December 17, 2011, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to greater than a 10 percent rating for cervical strain with degenerative joint disease, beginning December 18, 2011, is denied.


REMAND

At his April 2012 Board hearing, the Veteran testified that he had previously received and continues to receive treatment from his private physician, Dr. Krieger, for his left knee disability.  Review of the record does not reflect that treatment records from Dr. Krieger are associated with the claims file, and although the Veteran and his representative indicated during the hearing that they would submit the records within 60 days after the hearing was held, those records ultimately submitted do not contain the treatment records generated by the Veteran's visits to Dr. Krieger.  Remand is thus required so that records from Dr. Krieger's treatment of the Veteran may be obtained.

Accordingly, the issues of entitlement to an initial compensable rating for left medial meniscectomy with degenerative joint disease, prior to December 18, 2011, and greater than a 10 percent rating beginning December 18, 2011, are REMANDED for the following actions:

1.  After first obtaining the appropriate authorization, obtain copies of all records generated from the Veteran's treatment by Dr. Krieger addressing the Veteran's left knee disability.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and identify the specific unavailable records, briefly explain the efforts made to obtain those records, and describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


